Citation Nr: 0626286	
Decision Date: 08/24/06    Archive Date: 09/01/06	

DOCKET NO.  03-13 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.  

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and Dr. B.



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
August 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2002 and March 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

Upon review of this case, it is clear that the veteran has 
failed to perfect his appeal regarding the issues of 
increased evaluations for service-connected vertigo and 
anxiety reaction.  Accordingly, those issues, which were 
formerly on appeal, are no longer before the Board.  

Similarly clear is that the veteran seeks entitlement to 
service connection for Ménière's Disease.  While not 
technically before the Board, that issue is inextricably 
intertwined with other issues currently before the Board, 
specifically, service connection for migraine headaches, and 
an increased evaluation for the veteran's service-connected 
bilateral hearing loss.  In order to avoid "piecemeal" 
adjudication, and the resulting inefficient use of available 
resources, the Board will address all of those issues as part 
of the matter before it.  

Finally, for reasons which will become apparent, the appeal 
as to all issues save that of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for migraine headaches is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  



FINDINGS OF FACT

1.  In a decision of January 1976, the Board denied 
entitlement to service connection for migraine headaches.  

2.  Evidence submitted since the time of the Board's 
January 1976 decision denying entitlement to service 
connection for migraine headaches is neither duplicative nor 
cumulative, and of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The decision of the Board in January 1976 denying the 
veteran's claim for service connection for migraine headaches 
is final.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 
38 C.F.R. § 3.303 (2005)  

2.  Evidence received since the Board denied entitlement to 
service connection for migraine headaches in January 1976 is 
both new and material, and sufficient to reopen the veteran's 
previously-denied claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini v. Principi, 
18 Vet. App. at 121.  

In this case, in correspondence of February 2002 and 
May 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.  

In addition, the veteran was provided with a copy of the 
appealed rating decision(s), as well as a March 2003 
Statement of the Case (SOC), and December 2005 and 
February 2006 Supplemental Statements of the Case (SSOC).  
These documents provided him with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he was also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Accordingly, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998), and Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including those raised at a hearing before the undersigned 
Veterans Law Judge in May 2006; service medical records; VA 
medical records; VA examination reports; private medical 
records; and private examination reports.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims files shows, or fails to show, with respect to 
that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

The veteran in this case seeks service connection for 
migraine headaches.  In that regard, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, once 
entitlement to service connection for a given disorder has 
been denied by a decision of the Board, that decision is 
final.  38 U.S.C.A. § 7104 (West 2002).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision becomes final, the claim can be reopened 
and reconsidered only where new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  

Regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156(a).  The revised version of 38 C.F.R. 
§ 3.156(a) is applicable to claims filed on or after 
August 29, 2001.  Here, the veteran's application to reopen 
his previously denied claim of service connection for 
migraine headaches was filed in February 2001, and, as such, 
the prior version of 38 C.F.R. § 3.156(a) applies to his 
claim.  See 38 C.F.R. § 3.156(a) (2000).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in conjunction with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2005).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge, at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the present case, at the time of the prior Board decision 
in January 1976, it was noted that neither service medical 
records nor VA examinations following discharge from service 
showed evidence of headaches of such a pattern and severity 
as to amount to migraine headaches.  Additionally noted was 
that statements recorded on VA examination in May 1975 
indicated that severe headaches had only begun seven months 
earlier.  Regarding the veteran's contention that his 
service-connected hearing loss could have caused his migraine 
headaches, it was determined that "sound medical principles" 
showed no etiological relationship between the two 
conditions.  Based on such findings, the Board denied 
entitlement to service connection for migraine headaches.  
That determination was adequately supported by and consistent 
with the evidence then of record, and is now final.  

Evidence received since the time of the aforementioned Board 
decision, consisting of various VA and private treatment 
records and examination reports, as well as hearing testimony 
before the undersigned Veterans Law Judge in May 2006, is 
"new" in the sense that it was not previously of record, and 
at least arguably "material."  In that regard, in 
correspondence of November 1983, the veteran's private 
physician wrote that the veteran suffered from recurrent 
headaches, with neither nausea nor vomiting, of a relatively 
rapid but not sudden onset, which might be either "common 
migraine" or tension vascular headaches.  

As of the time of a VA neurological examination in 
April 2002, the veteran gave a history of headaches 
associated with tension which had their onset with his sudden 
loss of "right ear" hearing.  The pertinent diagnosis was of 
severe tension headaches "with migraine equivalency" 
secondary to eighth auditory nerve dysfunction and anxiety.  

On VA psychiatric examination, likewise conducted in 
April 2002, the veteran gave a history of generalized tension 
headaches which had developed shortly after his (right ear) 
hearing loss.  According to the veteran, these headaches had 
become progressively stronger, and, in his opinion, might 
actually be "migraine in nature."  

The Board notes that, in correspondence from another of the 
veteran's private physicians dated in April 2006, it was 
noted that the veteran continued to experience intermittent 
episodes of vertigo associated with headaches.  According to 
the veteran's physician, in the five years he had been 
working with the veteran, significant headaches had always 
been a major component of his symptomatology.  In the opinion 
of the veteran's physician, there was "certainly a 
correlation with atypical migraines associated with Ménière's 
syndrome."  

The Board observes that, during the course of a hearing 
before the undersigned Veterans Law Judge in May 2006, one of 
the veteran's private physicians testified that the veteran's 
headache disorder was related to an "underlying process" of 
Ménière's Disease which has caused not only the veteran's 
balance problem, but also "profound hearing loss" in his 
right ear.  See Transcript, pp. 5-6.  

Based on a review of the veteran's file, service connection 
is currently in effect not only for bilateral hearing loss, 
but also for vertigo.  Given the above findings, there exists 
at least some possibility that the veteran's hearing loss, 
vertigo, and migraine headaches are all interrelated, or, in 
the alternative, "part and parcel" of the same disability.  
Such findings, when taken in conjunction with the veteran's 
testimony, provide, at a minimum, a "more complete picture of 
the circumstances surrounding the origin of the veteran's 
injury or disability."  Under such circumstances, the Board 
is of the opinion that new and material evidence sufficient 
to reopen the veteran's claim for service connection for 
migraine headaches has been presented, and that the claim is, 
therefore, reopened.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for migraine 
headaches, the benefit sought on appeal as to that matter is 
granted.  


REMAND

As noted above, the veteran in this case seeks service 
connection for migraine headaches, as well as an increased 
rating for service-connected bilateral hearing loss.  In 
pertinent part, it is argued that the veteran's migraine 
headaches are "secondary" to Ménière's Disease, two 
components of which are the veteran's already service-
connected hearing loss and vertigo.  

Having determined that new and material evidence has been 
submitted sufficient to reopen the veteran's previously 
denied claim of service connection for migraine headaches, 
the Board must now proceed to a de novo review of all 
pertinent evidence of record.  That evidence, however, raises 
some question as the exact nature and etiology of the 
veteran's claimed migraine headaches.  

In that regard, the Board observes that, at the time of an 
inservice otologic evaluation in August 1966, it was noted 
that clinical findings were not characteristic of "typical 
Ménière's (Disease)."  While in February 1967, a VA physician 
wrote that certain "factors" ruled out the possibility of 
Ménière's Disease, in correspondence of January 1981, one of 
the veteran's private physicians wrote that the veteran 
suffered from "sudden neurosensory deafness syndrome in the 
right ear," accompanied by an irreversible loss of hearing 
and secondary Ménière's.  Significantly, following 
electrocochleographic evaluation in June 2005, the veteran 
received a diagnosis of Ménière's cochleovestibular in the 
right ear.  Moreover, in correspondence of July 2005, another 
of the veteran's private physicians wrote that, following a 
review of the veteran's medical records, including recent 
vestibular system objective testing and electrocochlear data, 
he was "sure" that the veteran had in the past and currently 
suffered from Ménière's Disease.  Shortly thereafter, in 
April 2006, another of the veteran's private physicians 
indicated that there was "certainly a correlation" between 
atypical migraines and Ménière's syndrome.  

Under the circumstances, it would appear that the veteran's 
currently service-connected hearing loss and vertigo are 
"part and parcel" of his currently-diagnosed Ménière's 
Disease.  Similarly possible is that the veteran's migraine 
headaches are in some way related to Ménière's Disease.  
Under the circumstances, further development of the evidence 
must be undertaken prior to a final adjudication of the 
veteran's current claims.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file, 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with respect to the claims for 
service connection for migraine headaches 
and an increased rating for bilateral 
hearing loss, as well as for the 
inextricably intertwined/inferred claim 
of service connection for Ménière's 
Disease.  The notice should advise the 
veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, and the 
type of evidence needed to establish a 
disability rating and effective date for 
the claims on appeal as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2006, the date of the 
most recent pertinent evidence of record, 
should also be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

3.  The veteran should then be afforded 
additional VA otologic and audiometric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his Ménière's Disease and claimed 
migraine headaches, as well as to 
ascertain the current level of hearing 
loss.  The RO is advised that the veteran 
must be given adequate notice of the date 
and place of any requested examination, 
and a copy of all such notification(s) 
must be associated with the claims 
folder.  The veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause may have 
an adverse effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the otologic 
examination, the examiner should offer an 
opinion as to whether the veteran does, 
in fact, suffer from Ménière's Disease, 
to include both the "classical" and 
"atypical" variants of that disease.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).  

4.  The RO should then specifically 
adjudicate the issue of service 
connection for Ménière's Disease.  Should 
service connection for that disability be 
granted, the separate evaluations 
currently in effect for bilateral hearing 
loss and vertigo should be discontinued, 
and replaced with a current evaluation 
for Ménière's Disease under the 
provisions of 38 C.F.R. § 4.87 and Part 
4, Diagnostic Code 6205 (2005).  

5.  Should service connection for 
Ménière's Disease be denied, the veteran 
and his representative should be properly 
advised of his appellate rights.  In the 
event a timely notice of disagreement is 
filed, a statement of the case issued and 
if, and only if, an appeal as to that 
issue is perfected by the timely filing 
of a substantive appeal should that issue 
be certified to the Board for appellate 
review.

6.  Thereafter, and depending on the 
results of the adjudications referenced 
above, the RO should consider the claim 
for an increased evaluation for service-
connected bilateral hearing loss, and the 
claim of service connection for migraine 
headaches.  The veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent SSOC 
in December 2005.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


